DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record (Blaha (20120091656), Pececnik (20090243213), Yoseloff (20090140492), Krenn (20050040594)) does not teach the recitation in claim 1 of “based on the rotation by the card rotation device, a first subset of the plurality of playing cards has a first card orientation of lateral edges about the minor axis and a second subset of the plurality of playing cards has a second card orientation of lateral edges about the minor axis, the first subset and the second subset intermixed as a single set of playing cards by the card rotation device,” and the recitation in claim 35 of “based on the rotation by the card rotation device, a first subset of the plurality of playing cards has a first card orientation of lateral edges about the minor axis and a second subset of the plurality of playing cards has a second card orientation of lateral edges about the minor axis, the first subset and the second subset intermixed as a single set of playing cards by the card rotation device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711